06/29/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0411



                                 No. DA 19-0411

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

TERRENCE JAMES THIBEAULT,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellant’s motion for extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including August 21, 2020, within which to prepare, file, and serve

Appellant’s opening brief on appeal.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             June 29 2020